Citation Nr: 1225471	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  07-38 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the residuals of a head injury.

2.  Entitlement to service connection for eye sight problems, to include as secondary to the residuals of a head injury.

3.  Entitlement to service connection for a scar on the left side of the head, to include as secondary to the residuals of a head injury.

4.  Entitlement to service connection for headaches, to include as secondary to the residuals of a head injury.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.

The issue was remanded in October 2011 for further development.

In April 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A Transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he suffered from a head injury in service when he fell and hit the blade of a D9 Caterpillar.  The Veteran submitted a written statement from his sister and friend B. M. who attested to the fact that the Veteran told them of the alleged accident shortly after it occurred.  (See March 2007 Written Statement and November 2007 Written Statement).  Lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service treatment records reflect no diagnosis of or treatment for a head injury during service.  Post-service records reflect that the Veteran had two post-service head injuries(i.e., struck in the head with a pipe and a motor vehicle accident), as well as a stroke.

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The claim must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4) to resolve diagnosis(es) and etiology.

To ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has been receiving Social Security Administration (SSA) disability benefits since at least July 2002. (See July 2002 VA treatment record; April 2012 Hearing Transcript).  There is no evidence of VA having made efforts to obtain these records.  SSA records must be obtained before a decision on the claims can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993). 

The Veteran received Workman's Compensation, as indicated on the March 1991 claims form. The VA claims folder does not include records of the Veteran's Workman's Compensation claim which may be pertinent to his VA claims.  As such, those records should be obtained and associated with the claims folder.

The Veteran seeks service connection for vision difficulties secondary to his head injury, as well as scar on the left side of head, and headaches.  As the claims for service connection for a head injury could affect these claims, the Board finds that the claims are inextricably intertwined and a Board decision at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ascertain if he has any medical or other evidence pertaining to a head injury, vision problems, scar on the left side of the head, and headaches that is not currently of record.  Provide authorizations for the release of any records and obtain them.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

Contemporaneously with the above, obtain information and releases from the Veteran sufficient to retrieve records of his Workman's Compensation claim(s).  Obtain all such records and associate them with the claims folder.  If the records are not available, make a notation to that effect in the claims folder.

2. Contact the SSA and obtain copies of records pertinent to the Veteran's claim for SSA benefits and a copy of any determination awarding benefits.  If the records are not available, make a notation to that effect in the claims folder.

3. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule and complete the following VA examination to ascertain: 

i. Whether the Veteran has a head injury that was caused or aggravated by any incident of active military service.

ii. The following considerations will govern the examination: 

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b)  The examiner must respond to the question: 

(1)  DOES THE VETERAN HAVE A HEAD INJURY THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF SERVICE?

(c)  The examiner's attention is called to the following:

(1) The STRs, including the separation examination and medical history, are silent for a head injury during service.  A VA examination report dated in May 1991 is likewise negative.  There are no post service treatment records pertaining to any head disorder until approximately 2001.

(2)  The Veteran had two post-service head injuries i.e., (struck in the head with a pipe and a motor vehicle accident), as well as a stroke.  

(d)  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

(e)  If the medical evidence supports a diagnosis the examiner must comment upon whether any symptomatology noted within a short period of time after the Veteran's discharge from active service supports a finding that the disability was a manifestation of the currently diagnosed disability. 

(f)  The examiner must provide a complete explanation for his or her opinion(s) based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

4.  The RO/AMC should conduct any other appropriate examination and development it deems necessary.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


